ATTACHMENT TO NOTICE OF ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered. Applicant’s supplemental amendment received on 12/29/21 has also been entered. 
 	Claims 8-13 and 20-22 have been canceled. Claims 1-7 and 14-19 are now pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in previous office action. 

Claim Rejections - 35 USC § 112


The rejection of claims 1-4, 7-16, and 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn over canceled claims  8-13 and 20-22, and further withdrawn over amended claims 1-4, 7, 14-16, and 19 which have been amended to coincide with the scope of enablement set forth in the rejection of record.

Double Patenting

The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,047,130, hereafter referred to as the ‘130 patent, is withdrawn in view of applicant’s cancellation of claims 8-13 and 20-22, and further in view of the terminal disclaimer filed on 12/29/21. 
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,047,130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims 

Claims 1-7 and 14-19 are considered free of the prior art of record and allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633